DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 05/11/2020, in which, claims 1-15 remain pending in the present application with claims 1 and 9 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 and August 25, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US 20170139578 A1, hereinafter referred to as “Dickerson”) in view of White et al. (US 20150373281 A1, hereinafter referred to as “White”).
Regarding claim 1, Dickerson discloses an electronic device comprising: 
a display (see Dickerson, paragraph [0024]: “a display 155”); 
a processor electrically connected to the display (see Dickerson, paragraph [0029]: “The processor 140 is also coupled to the touchscreen 150 and the display 155”); and 
a memory electrically connected to the processor (see Dickerson, paragraph [0030]: “The memory 160 is coupled to the processor 140”), 
wherein the memory stores instructions that, when executed by the processor (see Dickerson, paragraph [0027]: “The processor 140 can include one or more processors or other processing devices and execute the OS 161 stored in the memory 160 in order to control the overall operation of the UE 100”), cause the processor to: 
display, when a video supporting a plurality of orientation regions is played, a first screen corresponding to a first orientation region among the plurality of orientation 
Regarding claim 1, Dickerson discloses all the claimed limitations with the exception of wherein the memory stores instructions that, when executed by the processor, cause the processor to: display a timeline representing a playback time of the video through the display; receive a first user input pointing a first time point in the timeline; display thumbnails of screens corresponding to the plurality of orientation regions through the display at the first time point in response to the first user input; and receive a second user input scrolling the thumbnails.
White from the same or similar fields of endeavor discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to:
display a timeline representing a playback time of the video through the display (see White, paragraph [0066]: “The timeline 220 can include graphical and/or textual elements and can be, for example, a continuous track that includes visual indicators (e.g., ticks, icons, colors, etc.) of different time positions in the video”); 
receive a first user input pointing a first time point in the timeline (see White, paragraph [0067]: “Each border 234, 236 can correspond to a different respective time position on the timeline 220. The selected portion can be moved, resized, split, or otherwise manipulated upon the application 115 receiving a user input action”); 

receive a second user input scrolling the thumbnails (see White, paragraph [0066]: “The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in White with the teachings as in Dickerson.  The motivation for doing so would ensure the system to have the ability to use the method disclosed in White to display a timeline on display screen that includes visual indicators of different time positions in the video; to select a time position on the timeline via a user input action; to use thumbnails of individual video frames representing respective portions of a video file and to scroll the thumbnails on the timeline as the user interacts with the display thus representing a playback time of the video by displaying a timeline; pointing a time point in the timeline via an user input; displaying thumbnails of screens corresponding to the plurality of orientation regions through the display at the time point in response to the user input and scrolling the thumbnails in response to another user input in order to provide the user with the information about the specific timeline without moving the screen.
 claim 2, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 1, wherein the thumbnails contain at least one point of interest (POI) (see White, paragraph [0080]: “Referring back to FIG. 2, the timeline 220 can also include visual indicators of portions of interest 250 in the media content”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
receive a third user input of selecting a thumbnail of a second screen corresponding to a second orientation region among the thumbnails (see White, paragraph [0099]: “as spatially stacked thumbnails contiguous in the y-axis and/or with edges stacked like a stack of papers to provide either a full representation of multiple points of view of the same event spatially displayed, or the foremost video stream with other points of view selectable by the user”); and 
display the second screen at the first time point through the display in response to the third user input (see Dickerson, paragraph [0049]: “a point of interest markers, such as a navigation marker 706 or arrow 708 may also be displayed on the GUI. The points of interest markers can be bookmarks. A bookmark can be set by a user or previously defined by the video. For example, when a user identifies a scene or location that the user finds interesting, the user can set a bookmark. The bookmark can then display on the graphical indicator or elsewhere on the video”).

Regarding claim 4, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 3, wherein the instructions, when executed by the processor, cause the processor to: 
determine whether the second screen contains a POI (see White, paragraph [0080]: “the visual indicators facilitate a user's navigation of the timeline 220 by notifying (actively and/or passively) the user which segments of the video may be interesting to the user”); and 
display an indicator indicating a direction of a third screen containing the POI through the display while the second screen is displayed when the second screen does not contain the POI (see Dickerson, paragraph [0047]: “The GUI may also respond to content viewing direction manipulations that are not directly on the bars 602 and 604. For example, a received dragging input (e.g., through touch on a screen, a cursor, mouse lock, etc.) can move the viewing direction”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 3, wherein the instructions, when executed by the processor, cause the processor to: 
display a thumbnail of a third screen containing a POI through the display while the second screen is displayed when the second screen does not contain the POI (see White, paragraph [0095]: “The visual comment indicators 850 can include a thumbnail of 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
display the thumbnails above the timeline through the display (see White, FIG.2 and paragraph [0066]: “thumbnails 225 on or off the visible portion of the timeline 220 on the device screen”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 1, wherein the thumbnails are formed in one of a panoramic shape, a spherical shape, and a cylindrical shape (see White, paragraph [0080]: “The visual indicators 250 can include graphics and/or text, and can include various shapes, colors, icons, animations, and so on, that indicate different types of portions of interest”, wherein “various shape” could be a panoramic shape, a spherical shape, or a cylindrical shape. Note to the Applicants: The USPTO considers the Applicant’s “one of” language to be anticipated by any reference containing one of the subsequent corresponding elements).
The motivation for combining the references has been discussed in claim 1 above.
 claim 8, the combination teachings of Dickerson and White as discussed above also disclose the electronic device of claim 1, 
wherein the display includes a touch circuit (see White, paragraph [0066]: “if the user device 110 includes a touchscreen interface (e.g., a smartphone), the user can manipulate the video frame thumbnails 225 on the timeline 220 using his thumb, fingers, a stylus, or other input apparatus”), 
wherein the first user input includes a hovering input of an electronic pen connected to the electronic device (see White, paragraph [0066]: “The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”), and 
wherein the second user input includes a button input of the electronic pen (see White, paragraph [0067]: “The user input action can be, for example, a touchscreen gesture, a mouse gesture, a tap, a click, a click-and-drag, a tracked eye movement, a button press, an applied pressure, or other input action suitable for allowing a user to manipulate the selected portion 230 of the timeline 220”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claims 1 and 3 above.
Claim 10 is rejected for the same reasons as discussed in claim 2 above.
Regarding claim 11, the combination teachings of Dickerson and White as discussed above also disclose the method of claim 10, further comprising: 
determining whether the second screen contains the POI in response to the third user input (see White, paragraph [0080]: “the visual indicators facilitate a user's 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Dickerson and White as discussed above also disclose the method of claim 11, further comprising: 
displaying an indicator indicating a direction of a third screen containing the POI through the display while the second screen is displayed when the second screen does not contain the POI (see Dickerson, paragraph [0047]: “The GUI may also respond to content viewing direction manipulations that are not directly on the bars 602 and 604. For example, a received dragging input (e.g., through touch on a screen, a cursor, mouse lock, etc.) can move the viewing direction”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 13 is rejected for the same reasons as discussed in claim 5 above.
Claim 14 is rejected for the same reasons as discussed in claim 7 above.
Claim 15 is rejected for the same reasons as discussed in claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484